DISSENTING OPINION
REATH, Board Member,
February 13, 1980 — I am not completely satisfied that respondent had a full measure of due process and an opportunity in a case of such seriousness to effectively challenge the testimony against him or offer appropriate evidence in his defense. Accordingly, I would remand to the hearing panel with a direction that respondent be given the opportunity which he claims he was denied.
*779ORDER
EAGEN, C.J.,
And now, February 28, 1980, the report and recommendation of the Disciplinary Board of the Supreme Court of Pennsylvania dated February 13, 1980, is hereby accepted; and it is ordered, that the said [Respondent], be, and he is forthwith disbarred in accordance with Pa.R.D.E. 204(1) from the practice of law in this court and all the courts under its supervisory jurisdiction and until further order of the Supreme Court.